DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 20030071972).
Regarding claim 12, Ito discloses (Figs. 1-19) a reflector, which comprises a reflective film (20, 211) and a substrate (210), wherein: the reflective film is attached to the substrate; the reflective film is one of an ESR (enhanced specular reflector) reflective film of 3M Company, a DBEF (dual brightness enhancement film) reflective film of 3M Company, and a ReflecTech reflective film of SkyFuel Company (“DBEF manufactured by 3M Corp.”; sections 0090-0091, 0095, 00148, 0151); the substrate is one of a flat glass plate, a metal plate, a plastic plate and a ceramic plate (section 0094).
Allowable Subject Matter
Claims 13-15 are considered allowable subject matter.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the optical system of an LCD projector of claims 13-15, in particular the limitations of the LED light source, the condenser, the first reflector, the collimating lens, the LCD light valve, the field lens, the second reflector and the projection lens are set in sequence according to a direction of light; the first reflector comprises a first substrate and a first reflective film attached to the first substrate; the second reflector comprises a second substrate and a second reflective film attached to the second substrate; each of the first reflective film and the second reflective film is one of an ESR (enhanced specular reflector) reflective film of 3M Company, the DBEF (dual brightness enhancement film) reflective film of 3M Company, and a ReflecTech reflective film of SkyFuel Company; each of the first substrate and the second substrate is one of a flat glass plate, a metal plate, a plastic plate and a ceramic plate; the light emitted by the LED light source passes through the condenser, and then irradiates on the first reflector at an incident angle of 45° and is reflected; and then vertically passes through the collimating lens, the LCD light valve and the field lens in sequence, and then irradiates on the second reflector at the incident angle of 45° and is reflected again, and finally reaches the projection lens.
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that the instant invention is not the same as Ito since the reflector provided by the present invention is significantly improved in the reflection efficiency while maintaining low cost, or the reflector is significantly reduced in the manufacturing costs while achieving the high reflection efficiency. However, the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, no structural difference is present in Ito’s reflector and the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871